Citation Nr: 1017096	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  04-10 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to cirrhosis of the liver, including as 
secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel





INTRODUCTION

The Veteran had active duty service from June 1972 until June 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied his claims. 

This matter was previously before the Board in November 2008 
and was remanded for additional development.  Specifically, 
the claim was remanded for Social Security Administration 
(SSA) records and a VA examination to determine the etiology 
of the Veteran's claims.  SSA records have since been 
obtained and a new VA examination was provided in September 
2009.  

Prior to the November 2008 Remand, this claim was also 
previously before the Board in November 2006.  The Board 
denied service connection for hepatitis C and cirrhosis of 
the liver, including as secondary to hepatitis C.  The 
Veteran appealed the Board's November 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in an January 2008 order granted the parties' joint 
motion for remand, vacating the Board's November 2006 
decision in regards to the service connection claims for 
hepatitis C and cirrhosis of the liver, and remanding the 
case for compliance with the terms of the joint motion.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's hepatitis 
C is at least as likely as not related to his active military 
service.  

2.  The evidence of record shows that the Veteran's cirrhosis 
of the liver is at least as likely as not related to his 
active military service.  



CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).

2.  The criteria for the establishment of service connection 
for cirrhosis of the liver have been met.  38 U.S.C.A. §§ 
1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board is granting in full the benefits 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Merits of the Claims
 
The Veteran essentially contends that he has hepatitis C due 
to service, as well as cirrhosis of the liver due to service 
or secondary to his hepatitis C.  In a May 2003 statement, 
the Veteran claimed that he had been diagnosed with hepatitis 
C and cirrhosis of the liver in July 1999, and that he had 
been told that he had a European strain of hepatitis C, in 
it's third decade, which would take him back to his service 
in Germany.  He further reported that he had two minor 
surgeries in Germany, that there had been a break out of 
hepatitis C in his unit while there, and that he had partaken 
in casual sex.  He also claimed that after service he had 
received a letter from his roommate indicating that his 
roommate had been diagnosed with hepatitis C.

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  That 
an injury or event occurred in service alone is not enough.  
There must be chronic disability resulting from that injury 
or event.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection can 
also be found for any disease diagnosed after discharge, if 
all the evidence establishes it was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection can also be granted when a disability is 
the proximate result of or due to a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additionally, the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service connected disability.  Id.

The Veteran's service treatment records are silent as to any 
complaints of or treatment for hepatitis C or cirrhosis of 
the liver. 

A July 1999 private medical record, from Dr. R.K., noted that 
the Veteran had hepatitis C.  In August 1999, Dr. R.K. found 
the Veteran to have chronic hepatitis C and early cirrhosis 
of the liver.  

VA outpatient treatment records generally indicate treatment 
for hepatitis C.  For example, a March 2003 VA outpatient 
treatment record noted that the Veteran reported being told 
that he had hepatitis C in July 2000, after attempting to 
donate blood.  The VA examiner found him to have hepatitis C, 
with chronic hepatitis, and cirrhosis, as demonstrated by 
previous evaluations.  A June 2003 VA outpatient treatment 
record found the Veteran to have active hepatitis C and early 
cirrhosis, with his current liver functions improving, but 
not normalizing.  

As seen in the various lay statements from his friends, the 
Veteran has reported risk factors including sharing an 
apartment with a soldier that was later diagnosed with 
hepatitis C, which was supported by an October 2003 letter 
from V.A.L.L.  V.A.L.L., reported that the Veteran's former, 
in-service roommate, her late husband, P.L., had been 
hospitalized in the summer of 1975 for hepatitis C, after the 
Veteran had been discharged from service.  She reported that 
her husband later died of pancreatic cancer, after living 
with hepatitis C for years.  

The Veteran also reported exposure to the blood of an injured 
soldier while on duty, which was supported by a letter dated 
in January 2004, from M.R.D.  M.R.D. reported that he had 
served with the Veteran in Germany and that at that time he 
had been working as a medic.  M.R.D. reported that, due to 
the widespread use of IV drugs at that time, everyone was 
coming in contact with soldiers with hepatitis C.  M.R.D. 
noted that although the medical unit had not been trained or 
schooled about hepatitis C, he knew it would be a problem for 
returning veterans.  M.R.D. further noted that he knew P.L. 
as the Veteran's roommate and that P.L. had been diagnosed 
with hepatitis C while serving in Germany.  

M.R.D. provided another statement dated in June 2006.  He 
stated that the Veteran would sometimes help out during 
medical emergencies and recalled at least one time when the 
Veteran was helping during a medical emergency and was 
exposed to the blood of a fellow soldier.  Another former 
soldier, R.P., in a statement dated in May 2008, supported 
M.R.D.'s recollection of blood exposure.  R.P. reported that 
he had been along on that same medical call, previously 
described by M.R.D., with the Veteran and had similarly been 
exposed to blood.

Another statement was provided in October 2003, by M.A.A.  
She reported that she had been a civilian employee while the 
Veteran served in Germany, as a nurse.  She reported that 
hepatitis, of the forms recognized at that time, was quite 
prevalent.  She further opined that it was conceivable that 
the Veteran could have been exposed to infectious agents that 
could have caused disease at a later time.  

The Veteran was subsequently provided a VA examination in 
September 2009, which included a review of the claims file.  
The Veteran reported risk factors for hepatitis C to include 
two minor surgeries while in service at a local dispensary, 
sharing an apartment in service with friends with hepatitis 
C, which included sharing utensils, towels and razors, and 
even sometimes dating the same women.  He also reported past 
marijuana use, but denied blood transfusions, intravenous 
drug use and accidental needle punctures.  He also denied 
tattoos, body piercing and intranasal cocaine use.  

The September 2009 VA examiner opined that it would be 
difficult to pinpoint an exact time that the Veteran 
contracted hepatitis C, as the Veteran had multiple risk 
factors during service.  However, the examiner opined that 
after examining the Veteran and reviewing his chart and 
claims file, it was at least as likely as not that the 
Veteran developed hepatitis C while in service.  The 
September 2009 VA examiner diagnosed the Veteran with chronic 
hepatitis C.  The VA examiner noted that the Veteran had 
shared an apartment with friends who had hepatitis C, and 
that they had shared razor blades and dated the same women.  
The VA examiner then opined that it was at least as likely as 
not, 50/50 degree probability, that the Veteran's hepatitis C 
or cirrhosis of the liver had its onset in service.

The record indicates that the Veteran has current diagnoses 
of hepatitis C and cirrhosis of the liver.  The Veteran's lay 
statements, both from himself and various friends who knew 
him in service, also indicate that the Veteran had possible 
exposure to hepatitis C through various facets of his 
service.  The September 2009 VA examiner found that the 
Veteran's hepatitis C and cirrhosis of the liver were at 
least as likely as not to have its onset in service.   The 
record thus supports service connection of both disorders on 
a direct basis.  As such, a discussion of the cirrhosis of 
the liver claim on a secondary basis is not necessary.

As the evidence is at least in equipoise as to the question 
of whether the Veteran developed hepatitis C or cirrhosis of 
the liver due to service, the benefit of the doubt rule 
applies.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  
The Veteran's claims for service connection for hepatitis C 
and cirrhosis of the liver are granted.  


ORDER

Service connection for hepatitis C is granted.

Service connection for cirrhosis of the liver is granted.


____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


